Citation Nr: 0701837	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to an effective date earlier than August 30, 
2001, for the award of service connection for a right knee 
disability for accrued purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in August 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Milwaukee, Wisconsin, Department of 
Veterans Affairs (VA) Regional Office (RO).

Following the issuance of a statement of the case in March 
2005, the appellant submitted additional evidence directly to 
the Board.  She has waived initial consideration of this 
evidence by the RO, and thus the Board may consider it in the 
first instance.  See 38 U.S.C.A. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran died in August 2003 with the immediate cause 
of death being dementia, due to or as a consequence of 
weakness, due to or as a consequence of dehydration, due to 
or as a consequence of osteoarthritis, according to the death 
certificate.  

2.  At the time of the veteran's death, he was service 
connected for right knee limited motion, right ankle 
degenerative changes, and right knee instability.  

3.  There is competent evidence of a finding that the 
veteran's osteoarthritis in the right knee compromised his 
functional mobility, which contributed to his death.  

4.  An application to reopen the claim for service connection 
for a right knee disorder was denied in 1984.  That 
determination is final.

5.  An application to reopen the claim for service connection 
for a right knee disorder was received on August 30, 2001.

6.  There is no evidence in the record that a formal claim, 
informal claim, or written intent to file a claim was filed 
by the veteran between 1985 and 2001.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, osteoarthritis in the right lower extremity 
contributed to the veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2006).

2.  The criteria for an effective date earlier than August 
30, 2001, for the purposes of accrued benefits have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

Initially, the Board notes that it will not address whether 
all the criteria of the VCAA were met as to the claim for 
service connection for cause of the veteran's death in view 
of the disposition reached herein.

As to the claim involving accrued benefits, VA advised the 
veteran of the essential elements of the VCAA in a September 
2003 letter.  VA stated it would make reasonable efforts to 
help her get the evidence necessary to substantiate her 
claim, but that she must provide enough information so that 
VA could request any relevant records.  It told her that it 
would obtain any evidence held by any federal agency.  VA, 
however, did not inform the appellant of the evidence 
necessary to substantiate a claim for accrued benefits at 
that time; however, the Board finds that she has not been 
prejudiced by such for several reasons.  

First, at the time she filed her claim for cause of the 
veteran's death, the appellant had not expressed an intent to 
file a claim for accrued benefits.  Thus, VA would not have 
been obligated to inform the appellant of the evidence 
necessary to substantiate the claim for accrued benefits.  
She first expressed an intent in her notice of disagreement 
following the denial of service connection for cause of the 
veteran's death.  Second, it is clear that the appellant has 
actual knowledge of the evidence necessary to substantiate 
her claim for an earlier effective date, as she has argued 
that the veteran had a claim for service connection for his 
right lower extremity pending prior to August 2001 (this 
would be a basis for establishing an earlier effective date).  
Third, in the March 2005 statement of the case, which was 
after she indicated an intent to file a claim for accrued 
benefits attacking the effective date assigned for service 
connection, VA then provided her with the regulation that 
addresses how effective dates are assigned and explained in 
its reasons and bases why an earlier effective date was not 
warranted.  For these three reasons, the Board does not find 
that the appellant has been prejudiced in the failure to 
provide her with a specific VCAA letter addressing accrued 
benefits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In connection with the duty to assist as to the claim for 
accrued benefits, the Board notes that in claims for accrued 
benefits, it is the evidence contained in the claims file on 
the date of death that determines whether any benefits are 
due.  Thus, VA was not under an obligation to obtain records 
for the appellant or an examination, opinion, or other 
development.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

II.  Cause of Death

The veteran died in August 2003, with the immediate cause of 
death, as listed on the death certificate as being dementia, 
due to or as a consequence of weakness, due to or as a 
consequence of dehydration, due to or as a consequence of 
osteoarthritis.  The appellant claims that the veteran's 
death was related to his service-connected right knee/ankle 
disabilities.  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. §§ 1110 
(West 2002).  Service connection for the cause of death may 
be granted if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that, with resolution of reasonable doubt in the 
appellant's favor, the evidence supports the award of service 
connection for cause of the veteran's death.  The evidence in 
favor of the appellant's claim are the death certificate and 
a May 2005 medical opinion, recently submitted to the Board.  
In the death certificate, it shows osteoarthritis as being 
one of the causes of the veteran's death.  The veteran was 
service connected for degenerative changes in the ankle, 
which is equivalent to osteoarthritis of the ankle.  
Osteoarthritis is a generalized arthritic process, and while 
the RO did not assign the right knee a Diagnostic Code that 
contemplated arthritis, the veteran had arthritis of the 
right knee at the time service connection was awarded.  In 
the May 2005 letter, the private physician acknowledged that 
the cause of the veteran's death was not osteoarthritis; 
however, he stated that such disability made the veteran 
bedridden and that with his lack of functional mobility, it 
contributed to the worsening of depression, weakness, and 
dementia, which ultimately led to his death.

The evidence against the appellant's claim is a March 2005 VA 
medical opinion.  There, the examiner determined that it was 
not at least likely as not that the veteran's service-
connected condition caused or aggravated his death.  He 
surmised that if the veteran were unable to ambulate to 
obtain water, that his family (who was taking care of him) 
would have provided the veteran with water.  The examiner 
concluded that it was more likely than not that the veteran's 
dementia resulted in his refusal for nutrition and fluid, and 
not the service-connected conditions.  

The Board finds that the evidence in favor of the appellant's 
claim outweighs the evidence against her claim.  First, the 
physician who provided the favorable opinion was the 
veteran's treating physician around the time of his death.  
Thus, he had personal knowledge of the veteran's health 
condition and his ability to ambulate at the time of his 
death.  Second, his opinion was definitive in that there was 
no doubt in the physician's mind that the veteran's service-
connected disability had contributed to the veteran's death.  
The VA examiner merely determined that it was "not at least 
as likely as not" that the service-connected condition 
caused or contributed to the veteran's death.  He also based 
part of his opinion on an assumption (that the veteran's 
family would have brought him water), which gives less weight 
to that opinion.  When, as here, the evidence is in balance, 
it is resolved in favor of the appellant.

Accordingly, based upon the above findings, the Board has 
determined that service connection for cause of the veteran's 
death is warranted.  

III.  Effective Date for Accrued Benefits

The appellant claims that the veteran warranted an earlier 
effective date for the award of service connection for the 
right knee disorder, as he had tried multiple times to reopen 
his claim for service connection.

Although the veteran's appeal for an earlier effective date 
terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased claimant's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the appellant's claim for accrued benefits in 
this appeal is separate from the claim for an effective date 
earlier than August 30, 2001, for the grant of service 
connection for a right knee disorder, the accrued benefits 
claim is a "derivative of" the veteran's claim and, by 
statute, the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. 
Cir. 1998).  In the instant case, the veteran died in August 
2003, and the appellant's claim for accrued benefits was 
received in February 2004.  The appellant states that an 
earlier effective date is warranted because the veteran had 
attempted to reopen the claim for service connection for a 
right knee disability prior to August 2001.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than August 30, 2001, for the award of 
service connection for a right knee disorder.  Initially, it 
must be noted that the veteran's claims file had to be 
rebuilt, and there are limited documents to show the 
veteran's prior claims for service connection for a right 
knee disorder.  Nevertheless, the Board must work with what 
evidence is currently in the record.  

The record shows that the RO denied reopening the veteran's 
claim for service connection for a right knee condition and 
notified the veteran of such in a January 1984 letter.  In 
the letter, the RO stated that the evidence received were 
additional service medical records, which failed to show 
treatment for a right knee condition, and was insufficient to 
warrant a change in the prior disallowance of service 
connection.  Attached to the letter was a copy of his 
appellate rights.  

It appears the veteran submitted additional evidence because 
in February 1984, the RO sent the veteran a letter informing 
him that it was still unable to grant service connection for 
the right knee condition, noting that the private medical 
records he had submitted showed treatment for a right knee 
condition in 1978 and a current disability, which was 
insufficient to warrant a change in the prior disallowance of 
service connection.  The RO provided the veteran with his 
appellate rights.

A September 1984 letter to the veteran shows that VA had 
received an application for compensation for right knee 
injuries, which had been unsigned.  The RO noted that the 
veteran had been previously denied compensation for this 
condition and attached a copy of the February 1984 letter.  
It told the veteran that in order to reopen the claim, he 
must furnish a signed application and new and material 
evidence.

A letter which appears to have been issued in 1985 shows that 
VA considered the veteran's compensation claim and informed 
the veteran that it was not possible to establish service 
connection for his claimed disability.  It explained that the 
current medical records were duplicates of those submitted 
previously in February 1984, which did not constitute new and 
material evidence.  It concluded that service connection for 
a right knee condition remained denied.  

The February 1984 determination became final, as the veteran 
was provided with his appeal rights, and the record does not 
reflect that he appealed that determination.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  While he 
submitted additional evidence during the appeal period, it 
did not prevent the February 1984 determination from becoming 
final.  Thus, an effective date for the award of service 
connection for the right knee disorder may not be prior to 
the date herein assigned.  

While the 1985 letter did not provide the veteran with a copy 
of his appellate rights, the Board does not find that such 
caused a claim to remain pending based upon two, different 
theories.  See 38 C.F.R. § 3.160(c).  First, it is clear from 
the content of the 1985 letter that the veteran merely 
submitted a duplicative claim to that which he had submitted 
in February 1984, for which claim he received his appeal 
rights.  Thus, there was no need for the RO to provide the 
veteran with his appeal rights again when the veteran had 
submitted no new evidence.  Alternatively, in a September 
1984 letter, the RO informed the veteran that he needed to 
submit a signed application and new and material evidence.  
The 1985 letter indicates that the veteran failed to provide 
new and material evidence in order to reopen his claim.  
Therefore, the veteran's 1984 application was an "incomplete 
application," as he failed to submit the evidence that VA 
had requested (new and material evidence), and the claim the 
veteran submitted after the issuance of the September 1984 
letter did not rise to the status of a "valid claim in the 
form prescribed by the Secretary."  See Fleshman v. West, 
138  F.3d 1429, 1432 (Fed. Cir. 1998) citing 38 C.F.R. 
§ 3.155 and 38 U.S.C. § 5103(a).  Therefore, there could have 
been no pending claim for service connection for a right knee 
disorder after the February 1984 denial.  

The record shows that the next time the veteran submitted an 
application to reopen the claim for service connection for a 
right knee disorder was on August 30, 2001, when he submitted 
a completed VA Form 21-526, Veteran's Application for 
Compensation or Pension.  Here, the Board finds no basis in 
the record to grant an effective date prior to August 30, 
2001, for the award of service connection for the right knee 
disorder, as there was no claim submitted between the 1984 
denial and the 2001 application.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Sears v. Principi, 16 
Vet. App. 244, 248 ("The Court thus holds that the 
effective-date statute, 38 U.S.C. § 5110(a), is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monetary benefits no earlier than the date 
that the claim for reopening was filed"); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen").  The Board finds that this is the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.  See id.

For the reasons stated above, an effective date earlier than 
August 30, 2001, for the award of service connection for 
right knee disorder cannot be granted for accrued purposes, 
as there is nothing in the record to provide a basis to award 
an earlier effective date.  The Court has held that in a case 
where the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Service connection for cause of the veteran's death is 
granted.

Entitlement to an effective date earlier than August 30, 
2001, for the award of service connection for a right knee 
disorder for accrued purposes is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


